Exhibit Exhibit OPERATING AGREEMENT OF DEEP DOWN INTERNATIONAL HOLDINGS, LLC, A NEVADA LIMITED LIABILITY COMIPANY In accordance with the Nevada Limited Liability Company Act, on the 16TH day of February, 2009, the Members of DEEP DOWN INTERNATIONAL HOLDINGS, LLC, who have reserved the right of management of DEEP DOWN INTERNATIONAL HOLDINGS, LLC, adopt the following OPERATING AGREEMENT of DEEP DOWN INTERNATIONAL HOLDINGS, LLC, a Limited Liability Company referred to in these Articles as the "company": ARTICLE
